USCA11 Case: 21-13001      Date Filed: 07/14/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 21-13001
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MANGWIRO SADIKI-YISRAEL,
a.k.a. Iz,
a.k.a. Izzy,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:16-cr-00145-TWT-JKL-3
                   ____________________
USCA11 Case: 21-13001         Date Filed: 07/14/2022    Page: 2 of 9




2                      Opinion of the Court                 21-13001


Before NEWSOM, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
         Mangwiro Sadiki-Yisrael appeals his conviction and
240-month sentence for racketeering conspiracy in violation of the
Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§
1962(d) and 1963(a). He argues that the district court abused its dis-
cretion in rejecting his initial attempt to plead guilty without sub-
jecting himself to an enhanced penalty provision in the indictment,
which increased the statutory maximum sentence from 20 years to
life in prison. He also argues that his sentence was procedurally and
substantively unreasonable. After careful review, we affirm.
                               I.

       Sadiki-Yisrael and several co-conspirators were indicted for
racketeering conspiracy, in violation of the RICO Act, 18 U.S.C. §§
1962(d) and 1963(a) (Count One), based on their involvement in a
gang known as the Gangster Disciples. Sadiki-Yisrael held various
leadership positions in the gang, which was involved in drug traf-
ficking, complex fraud schemes, robbery, and extortion. In a notice
of enhanced sentencing on Count One, Sadiki-Yisrael was charged
with joining the conspiracy knowing and agreeing that members
of the enterprise engaged in “acts involving murder, in violation of
Official Code of Georgia 16-5-1.”
       Sadiki-Yisrael filed a motion asking the court to allow him
to plead guilty to Count One without requiring that he admit to
USCA11 Case: 21-13001        Date Filed: 07/14/2022     Page: 3 of 9




21-13001               Opinion of the Court                        3

the enhanced sentence provision that subjected him to a statutory
maximum sentence of life imprisonment. The government op-
posed the motion, arguing that Sadiki-Yisrael was attempting to
plead guilty to a lesser included offense without the government’s
consent. The district court agreed and denied the motion. Sadiki-
Yisrael did not object to this ruling.
       Sadiki-Yisrael then entered a non-negotiated guilty plea to
Count One, admitting to all the elements of the offense, including
the enhanced penalty provision. At his plea colloquy, the district
court ensured he entered his plea knowingly and voluntarily and
Sadiki-Yisrael confirmed he was pleading guilty to the full indict-
ment as charged. The district court stated directly, “Mr. Sadiki-Yis-
rael, do you understand you’re charged in Count One with partic-
ipating in a RICO conspiracy involving murder?” to which he an-
swered, “Yes.”
        At sentencing, the district court used both fraud and murder
as the underlying racketeering activity to calculate his base offense
level. Using fraud under Section 2B1.1, the base offense level was
seven. Because the offense involved ten or more victims and the
loss exceeded $1.5 million but was less than $3.5 million, the total
adjusted offense level was 27. Using murder as the underlying rack-
eteering activity under Section 2A1.1(a), the base offense level was
43. Because Sadiki-Yisrael held leadership positions in the conspir-
acy the adjusted offense level was 46. Using the higher offense level
of 46, as Section 3D1.4 directs, and with a three-level reduction un-
der Sections 3E1.1(a) and (b) for accepting responsibility, Sadiki-
USCA11 Case: 21-13001         Date Filed: 07/14/2022    Page: 4 of 9




4                      Opinion of the Court                 21-13001

Yisrael’s total recommended offense level was 43. Applying crimi-
nal history category III, the recommended Guidelines custody
range was life imprisonment. The statutory maximum penalty was
also life imprisonment.
       Sadiki-Yisrael objected to using murder to calculate his base
offense level. He argued that his guidelines range should be driven
by his fraud offense level because he was not personally involved
in any acts involving murder. He also objected to the loss amount
and the number of victims stipulated in the Presentencing Report.
       At his sentencing hearing, the district court overruled his ob-
jection to the calculation of his base offense level, explaining that
the government included the enhanced sentence provision as an
element of the offense during the plea colloquy. The district court
also overruled Sadiki-Yisrael’s objection to the government’s
presentation of evidence, explaining that it was offered to perfect
the record on the guideline objections and base offense level, as
well as for purposes of establishing Section 3553(a) factors.
      The district court sentenced Sadiki-Yisrael to 240 months’
imprisonment. The court explained that this sentence was fair and
reasonable considering the 18 U.S.C. § 3553(a) factors, specifically
noting the nature and circumstances of the offense, Sadiki-Yisrael’s
personal history and characteristics, and the need to avoid unwar-
ranted sentencing disparities. Sadiki-Yisrael timely appealed, re-
newing his objections to the presentencing report and challenging
the substantive and procedural reasonableness of his sentence.
USCA11 Case: 21-13001           Date Filed: 07/14/2022     Page: 5 of 9




21-13001                   Opinion of the Court                        5

                                    II.

       We review a district court’s rejection of a guilty plea for an
abuse of discretion. United States v. Gomez-Gomez, 822 F.2d 1008,
1010 (11th Cir. 1987).
       We also review the reasonableness of a sentence for abuse
of discretion. United States v. Thompson, 702 F.3d 604, 606–07
(11th Cir. 2012).
      With respect to guidelines issues, we consider legal issues de
novo and review factual findings for clear error. United States v.
Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010).
                                 III.

                      A.      Initial Plea Attempt

        Sadiki-Yisrael argues that the district court erred in rejecting
his initial offer to plead guilty. Criminal defendants have no abso-
lute right for a court to accept a valid guilty plea. Instead, a district
court may use its discretion in rejecting a plea. See Santobello v.
New York, 404 U.S. 257, 262 (1971). Once a guilty plea is entered,
“only an attack on the voluntary and knowing nature of the plea
can be sustained.” Wilson v. United States, 962 F.2d 996, 997 (11th
Cir. 1992). “A defendant who wishes to preserve appellate review
of a non-jurisdictional defect while at the same time pleading guilty
can do so only by entering a ‘conditional plea’ in accordance with
[Federal Rule of Criminal Procedure] 11(a)(2).” United States v.
Pierre, 120 F.3d 1153, 1155 (11th Cir. 1997). A defendant’s knowing,
USCA11 Case: 21-13001         Date Filed: 07/14/2022     Page: 6 of 9




6                       Opinion of the Court                 21-13001

voluntary, and unconditional plea of guilty, made with the benefit
of counsel, however, waives all non-jurisdictional defects in the
proceedings. Id.
       Here, Sadiki-Yisrael does not challenge the voluntary and
knowing nature of his plea. Nor did he preserve his right to appel-
late review of this claim via a conditional plea. Accordingly, Sadiki-
Yisrael has waived any challenge to the district court’s refusal to
accept his initial attempt to plead guilty without subjecting himself
to the enhanced penalty provision.
                 B.     Procedural Reasonableness

      Sadiki-Yisrael argues that his sentence was procedurally un-
reasonable because the district court erred in admitting evidence at
sentencing and improperly calculated his base offense level.
        First, he argues that the district court should not have admit-
ted evidence that the government introduced at sentencing de-
scribing acts of violence and drug activity because the government
failed to object to those factual findings in the presentence report.
But because Sadiki-Yisrael objected to his base offense level, it be-
came the government’s burden to establish those facts by present-
ing reliable and specific evidence. See United States v. Little, 864
F.3d 1283, 1290 (11th Cir. 2017); United States v. Martinez, 584 F.3d
1022, 1027 (11th Cir. 2009). Sadiki-Yisrael’s contention that this ev-
idence was untimely under Federal Rule of Criminal Procedure
32(f)(1) is also meritless because that rule applies to “any objec-
tions” to the presentence report. Fed. R. Crim. P. 32(f)(1) (emphasis
USCA11 Case: 21-13001         Date Filed: 07/14/2022    Page: 7 of 9




21-13001               Opinion of the Court                         7

added). Here, the government introduced evidence to support
findings in the presentence report in response to Sadiki-Yisrael’s ob-
jection.
       Next, Sadiki-Yisrael argues that the district court incorrectly
calculated his base offense level using first degree murder instead
of fraud because “[h]e did not personally commit any acts of mur-
der” and “[t]he majority of his criminal activities related to fraud
schemes.” But this argument ignores the fact that Sadiki-Yisrael ad-
mitted that he joined and remained in the RICO conspiracy know-
ing that it involved murder. Thus, the district court correctly cal-
culated his base offense level using “the offense level applicable to
the underlying racketeering activity” under the guidelines. See
U.S.S.G. § 2E1.1(a)(2).
        Finally, because the district court did not err in calculating
Sadiki-Yisrael’s base offense level using the underlying racketeering
activity of murder, and that number produces the greatest offense
level, we do not address whether the district court erred in calcu-
lating his base offense level using fraud as the underlying offense.
See U.S.S.G. § 1B1.1, cmt. n.5 (“Where two or more guideline pro-
visions appear equally applicable, but the guidelines authorize the
application of only one such provision, use the provision that re-
sults in the greater offense level.”).
        For these reasons, we conclude that Sadiki-Yisrael’s sentence
was not procedurally unreasonable. Accordingly, we affirm as to
this issue.
USCA11 Case: 21-13001        Date Filed: 07/14/2022     Page: 8 of 9




8                      Opinion of the Court                21-13001

                C.     Substantive Reasonableness

       Sadiki-Yisrael argues that his sentence was substantively un-
reasonable because it was not supported by the sentencing factors
under 18 U.S.C. § 3553(a). The party challenging the sentence bears
the burden of establishing that it is unreasonable based on the facts
of the case and the Section 3553(a) factors. United States v. Tome,
611 F.3d 1371, 1378 (11th Cir. 2010). The sentence must be “suffi-
cient, but not greater than necessary” to comply with the purposes
of Section 3553(a)(2). In reviewing substantive reasonableness, we
may vacate the sentence only if we are left with the definite and
firm conviction that the district court committed a clear error of
judgment. United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010)
(en banc).
       The court need not specifically discuss each Section 3553(a)
factor so long as the record reflects that the court considered those
factors. United States v. Ghertler, 605 F.3d 1256, 1262 (11th Cir.
2010). The weight given to any Section 3553(a) factor is a matter
committed to the discretion of the district court. United States v.
Williams, 526 F.3d 1312, 1322 (11th Cir. 2008). A sentence within
the guidelines range is presumptively reasonable. Irey, 612 F.3d at
1185.
       Here, Sadiki-Yisrael’s 240-month sentence was substantively
reasonable. His sentence was below the guidelines range and be-
low the statutory maximum of life imprisonment. And the record
reflects that the district court specifically “consider[ed] the
USCA11 Case: 21-13001         Date Filed: 07/14/2022      Page: 9 of 9




21-13001                Opinion of the Court                          9

sentencing factors set forth in [Section 3553].” It concluded that this
sentence was appropriate particularly considering Sadiki-Yisrael’s
leadership position in the gang. Sadiki-Yisrael also argues that his
sentence was unreasonable because it created unwarranted dispar-
ities among co-defendants, but he failed to show that they were
similarly situated to justify relief on that basis. See United States v.
Pugh, 515 F.3d 1179, 1202-03 (11th Cir. 2008).
                                  IV.

       Accordingly, the district court is AFFIRMED.